While the affidavit upon which the warrant was issued contains some surplus words, which appear to have been "scratched out," the affidavit either with or without the erased words is sufficient upon which to base the issuance of a warrant returnable before the judge of the county court, before whom the case was originally tried.
The judgment of the county court is irregular, but the appeal in this case is from a judgment of the circuit court on appeal from the county court. The appeal bond gave the circuit court jurisdiction to try and determine the case de novo, and the proceedings in the county court not being void, we will not go behind the judgment in the circuit court to correct mere irregularities in the county court.
Appellant in his brief quotes from the oral charge of the court an excerpt which he contends is error. This excerpt does not appear to have been excepted to on the trial, and therefore cannot here be reviewed.
The evidence in this case tends to prove that the defendant and two others were on the railroad track, and that defendant had in his hand a pint bottle of whisky which he broke on the railroad track after he saw an officer approaching him. This under section 4621 of the Code of 1923 was a crime to be punished as there provided.
We find no error in the record, and the judgment is affirmed.
Affirmed.